DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-15 are pending.  Applicants having amended claims 1-10 and added new claims 11-15.
Dependent claims 2-6 depend upon parent claim 1.  
Dependent claims 8, 10, and 15 are dependent upon parent claim 7.  
Dependent claims 11-14 are dependent upon parent claim 9.

Response to Arguments
Applicant's arguments filed 5/13/2021 have been fully considered but they are not persuasive.  The applicants have amended the parent claims and have included arguments concerning the features.  In regards to claims 1-6, the amended claims and argument are persuasive and thus the rejection of the claims are now withdrawn.  In regards to claims 7-15, with the changes to parent claims 7 and 9, the amended features are noted along with the arguments with claims 7-11 and 15 being rejected while claims 12-14 are objected, see below.  After consideration of the amended claim structures, the features do not overcome the prior art references, see below.  Here, the Seigrist reference teaches the claimed features in regards to the arrangement of the claimed heating cylinder to the injection stage and injection actuating stage, see markup .
In regards to claim 9, the arguments concerning the plates are noted.  Similarly to claim 7, there are new features that have been added to the claim in the latest amendment, including additional features of the injection actuating stage extends orthogonal to the lengthwise axis and moves the screw supporting plate along the lengthwise axis.  After reconsideration of the new claimed structure, the Siegrist reference teaches the respective plates as seen in the marked up drawing, see below.  
The arguments of the dependent claims are based upon the arguments upon Siegrist and Yanagiya.
The argument concerning claim 8 is noted, however, this is based upon the reinforcement frames argument of claim 7.
The argument concerning claim 10 is noted, however, the argument concerning the Mailliert reference not having the small diameter at the opposing end while is noted 
The argument concerning claim 15 is noted, however, the one piece limitation is a broadly interpreted since the claim does not provide any additional structural limitations as described in the arguments. 

Allowable Subject Matter
Claims 1-6 are allowed.
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:
In light of the latest amendment of the claims and the applicant’s arguments, the prior art references do not teach the claimed features of parent claim 1.  Here, parent claim 1 having the further additional features concerning the drop port block in relation to the supporting stage and injection stage, with the additional clearance taught in relation between the stages.  The closest prior art includes Siegrist that teaches of a screw supporting stage located having the additional features regarding the drop port block and the supporting stage and injection stage features.
In regards to claims 12 (and subsequent dependent claims 13-14, the Siegrist reference fails to teach the additional features regarding the additional arrangement of wherein the injection actuating stage includes two threaded shafts which are rotatably 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siegrist in view of Yanagiya (US 2020/0156299).
In regards to claim 7: 
Siegrist teaches of an injection apparatus installed adjacent to a mold clamping apparatus, wherein the mold clamping apparatus comprises a stationary mount 11, and a stationary mold 10 is attached to the stationary mount, and wherein the injection apparatus comprises: 
a heating cylinder 2 (plasticizing cylinder, plasticizing cylinders known for heating components, further see teaching in Fig. 3) having a front end thereof of a nozzle for injecting resin material into the stationary mold;

    PNG
    media_image1.png
    592
    742
    media_image1.png
    Greyscale

a screw (see plasticizing screw, Col. 5, lines 7-12) retained in the heating cylinder so as to be freely rotatable and movable in an axial direction (see Figs. 4 and 5, injecting;
an injection stage 5 (guide plate) which extends so as to be orthogonal to a lengthwise axis of the heating cylinder 2 and which supports the heating cylinder, injection stage comprising an injection actuating stage which actuates the injection stage and which extends orthogonal to the lengthwise axis, plural shafts extending parallel to the lengthwise axis and interconnecting the injection stage and the injection actuating stage, and two spaced-apart reinforcement frames which are separate from the plural shafts and which extend lengthwise parallel to the lengthwise axis and are connected at opposite ends, respectively to the injection stage and the injection actuating stage; and two injection-apparatus moving mechanisms 9 connected to the stationary mount for moving the heating cylinder to bring the nozzle 3 into contact with the stationary mold 11.

    PNG
    media_image2.png
    770
    1471
    media_image2.png
    Greyscale


See the shafts that connect between the injection stage and the injection actuating stage.
Siegrist does not specifically teach of the injection moving mechanism that is mounted upon the reinforcement frames.

	Yanagiya teaches of an injection mold including injection unit having a heated cylinder that is moved towards a mold for nozzle touch, the screw that is driven in the axial direction and rotated [0003] within the heating cylinder, the heated cylinder connected to an injection stage, and with plurality of shafts that are apart from the heating cylinder and injection stage and injection actuating stage, see Fig. 1 below.  The shafts extending from the injection stage and in parallel with the cylinder extends to the injection actuating stage, see [0020], wherein 25, 27 are coupled to each other in a fixed manner via a plurality of rods between.  The plurality of shafts provided can be viewed 

    PNG
    media_image3.png
    1068
    1365
    media_image3.png
    Greyscale

	It would have been obvious for one of ordinary skill in the art to modify the reinforcement frames of Siegrist with mounting of the injection apparatus moving apparatus to the sides of the injection stage and injection actuating stage as taught by Yanagiya, see Yanagiya [0010], this is combining prior art elements according to known methods to yield predictable results.

In regards to claim 15 (according to claim 7), wherein each reinforcement frame comprises a one-piece frame.
In this regards, it would have been obvious for one of ordinary skill in the art to modify Siegrist with the reinforcement frame as a one-piece frame, as this is a modification of making adjacent elements unitary.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siegrist in view of Yanagiya as applied to claim 7 above, and further in view of Hayakawa (US 2008/0088048).
In regards to claim 8, wherein each injection-apparatus moving mechanism comprises a hydraulic cylinder that has a front portion coupled to the stationary mount and a rear portion fixed to the reinforcement frame.
Siegrist and Yanagiya do not specifically teach of the front portion and rear portion fixed to the reinforcement frame.
See feature 35 of Yanagiya, the hydraulic cylinder being attached at front and rear portions between the stages.  Yanagiya does not specifically state of a reinforcement frame.  However, in Hayakawa of the location of the hydraulic cylinder 74, 420 that is attached to the injection unit 60, 402, this located within the housing of the injection unit, see Figs. 8, 9.  The housing of the injection unit can be seen as the reinforcement frame, and further in a teaching of another embodiment of Hayakawa, see [0153], the front and rear portions can be fixed.
Thereby, it would have been obvious for one of ordinary skill in the art to modify the hydraulic cylinders of Siegrist in view of Yanagiya with attaching the front and rear portions as taught by Hayakawa that includes the housing/frame which can be viewed as a reinforcement frame.

Claim 10 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Siegrist in view of Yanagiya as applied to claim 7 above, and further in view of Mailliet (US 6210144).
In regards to claim 10, wherein: wherein each of the plural shafts has a shaft main-body portion; and small-diameter portions which are provided at both ends of the shaft main-body portion, respectively, and which have a smaller diameter than a diameter of the shaft main-body portion; and positioning of the injection actuating stage with reference to the injection stage is enabled by the shaft main-body portion by inserting the small-diameter portions in the injection stage and in the injection actuating stage respectively.
	Siegrist and Yanagiya do not specifically teach of the smaller diameter portions of the ends of the shaft that insert into a respective stage.
	Yanagiya already teaches of the shaft portions between the injection stage and injection actuating stage, the shafts being fastened at the ends with the respective stages.  The claimed diameter features are an alternate structure to ensure the stages would not slide in relation to the length of the shaft main body.  
Here, the Mailliet teaches of an end with a respective stage (platen) 24 in which the main body of the shaft 22 being of a diameter, with the end portion of the shaft having a smaller diameter, and which is positioned with the respective platen (stage) 24, see Fig below (from Fig. 2 of Mailliet). 

    PNG
    media_image4.png
    827
    943
    media_image4.png
    Greyscale

It would have been obvious for one of ordinary skill in the art to further duplicate the end portion structure of Mailliet to both ends of the shaft.  This feature can be applied to both ends of the shafts in Yanagiya thereby ensuring the stages are secured relative to one another.  It would have been obvious for one of ordinary skill in the art to modify the shafts of Siegrist in view of Yanagiya with the end portions as taught by Mailliet in providing an alternative feature in securing the shaft in relation to the stage.

Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siegrist (US 5855829) in view of Yanagiya (US 2020/0156299).
In regards to claim 9: An injection apparatus installed so as to correspond to a mold clamping apparatus,
wherein the mold clamping apparatus comprises a stationary mount 11, and a stationary mold 10, is attached to the stationary mount, 
wherein the injection apparatus comprises: 
plasticizing cylinder) having a front end thereof a nozzle for injecting resin material into the stationary mold;
a screw (see plasticizing screw, Col. 5, lines 7-12) retained in the heating cylinder so as to be freely rotatable and movable in an axial direction (see Figs. 4 and 5, injecting;

    PNG
    media_image1.png
    592
    742
    media_image1.png
    Greyscale

an injection stage 5 which extends so as to be orthogonal to a lengthwise axis of the heating cylinder 2 and which supports the heating cylinder,


    PNG
    media_image5.png
    758
    1464
    media_image5.png
    Greyscale




Siegrist fails to teach:
Siegrist does not specifically teach of the injection apparatus moving mechanism that is connected to injection stage and to the injection actuating stage for moving the heating cylinder to bring the nozzle into contact with the stationary mold.
In this regards, Yanagiya teaches of an injection molding machine with nozzle touch movement also of an heating cylinder, the screw that is driven in the axial direction and rotated [0003] within the heating cylinder, and with plurality of shafts that are apart from the heating cylinder and injection stage and injection actuating stage, see Fig. 1 below.  The shafts extending from the injection stage and in parallel with the cylinder extends to the injection actuating stage, see [0020], wherein 25, 27 are coupled to each other in a fixed manner via a plurality of rods between.  

    PNG
    media_image3.png
    1068
    1365
    media_image3.png
    Greyscale

	It would have been obvious for one of ordinary skill in the art to modify the plates of Siegrist with connecting of the injection apparatus moving apparatus to the sides of the injection stage and injection actuating stage as taught by Yanagiya, see Yanagiya [0010], this is combining prior art elements according to known methods to yield predictable results.

In regards to claim 11 (according to claim 9), further including a rotary motor supported by the screw supporting plate and connected to rotationally drive the screw.  
Yanagiya that teaches of a motor 28 that is attached to the screw and the rear end.  Further, see in Siegrist of the heating cylinder, the screw portion that extends to the screw supporting plate and the additional feature that extends further towards the injection actuating stage.  It would have been obvious for one of ordinary skill in the art to modify Siegrist in view of Yanagiya with the arrangement of the screw motor extending from the rear to the screw supporting plate of Siegrist to rotationally drive the screw.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES P MACKEY/Primary Examiner, Art Unit 1744                                                                                                                                                                                                        



/EMMANUEL S LUK/Examiner, Art Unit 1744